DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment which was filed on 11/11/2021 has been entered.  Claims 1-3, 5-6, 8, 11-12, 14-15, 17-20, 22-23, and 25 have been emended.  No claims have been canceled.  No claims have been added.  Claims 1-25 are still pending in this application, with claims 1, 8, and 18 being independent.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Crystal Sayles on 11/20/2021.

The application has been amended as follows:

LISTING OF THE CLAIMS

Claim 18, line 1, after “one” and prior to “computer”, the word -non-transitory- has been inserted.



Claim 20, line 1, after “one” and prior to “computer”, the word -non-transitory- has been inserted.

Claim 21, line 1, after “one” and prior to “computer”, the word -non-transitory- has been inserted.

Claim 22, line 1, after “one” and prior to “computer”, the word -non-transitory- has been inserted.

Claim 23 line 1, after “one” and prior to “computer”, the word -non-transitory- has been inserted.

Claim 24, line 1, after “one” and prior to “computer”, the word -non-transitory- has been inserted.

Claim 25, line 1, after “one” and prior to “computer”, the word -non-transitory- has been inserted.

Allowable Subject Matter
This communication is in response to amendment filed on 11/11/2021.
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 2-7 are dependent on claim 1.
Claims 9-17 are dependent on claim 8, and
Claims 19-25 are dependent on claim 18.

Regarding claims 1, 8, and 25, the prior art of record either individually or in combination does not disclose or fairly suggest a system, a method, and a non-transitory computer readable medium for precise focusing on a camera with the claimed detailed limitations such as the use of “a camera having a microphone to receive natural language instructions (NLIs) from a user for focusing the camera on one or more objects to achieve a desired user image”, the use of “processing the NLIs for understanding using natural language processing (NLP) techniques, capture a preview image of the desired user image and apply artificial intelligence (Al) scene analysis to the preview image to obtain context and to detect the one or more objects within the preview image”, the use of “generating a depth map of the preview image to obtain distances of detected objects in the preview image to the camera, when the detected objects match the NLIs, determine and adjust camera focus point and camera settings based on the NLIs to obtain the desired user image”, and the use of “taking a photograph of the desired user image” as recited in the claims in combination with the other claimed limitations are neither taught or made fairly obvious by the prior art of record.
. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI N NGUYEN whose telephone number is (571)270-3141. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

KHAI N. NGUYEN
Primary Examiner
Art Unit 2652



/Khai N. Nguyen/Primary Examiner, Art Unit 2652                                                                                                                                                                                                        
11/20/2021